Exhibit 10.2
 
NCN Group Management Limited


 
PERSONAL AND CONFIDENTIAL
EMPLOYMENT AGREEMENT


 
NAME
Earnest, Chi Wah LEUNG
POSITION
Chief Executive Officer
OTHER POSITION
Also Appointed as CEO of Network CN Inc
EMPLOYEE CATEGORY
Permanent
COMMENCEMENT DATE
July 1st  2009


 
Dear Mr Leung:
 
This Agreement supersedes all previous agreements, promises, representations,
understandings and negotiations between the parties, whether written or oral,
with respect to the subject matter hereof.
 
 

(1)    Working Hours  
For Office staff:
Office hours as determined by the COMPANY is:-  
 
Monday to Friday : 9:00 a.m. to 17:30 p.m.
            (2)   Duties   Your duties shall include the usual duties for which
you are employed and any other reasonable assignments which the COMPANY may call
upon you to perform. During your employment, you shall report directly to
Company's Board of Directors.             (3)    Remuneration  
a. 
b.
the Company will pay you an monthly salary of HK$60,000 net.
the Company will pay you the monthly allowance of HK$40,000.
            (4)      Holidays  
You are entitled to the following holidays:
        Gazetted General Holidays.
            (5)    Annual Leave   Twenty four (24) working days of annual leave
after serving every period of Twelve (12) months. Unused leave earned in the
past will be carried forward.             (6)    Employee Benefits  
a.
b.
the Company shall be responsible for any income taxes resulting for your
employment under this agreement.
the Company will reimburse in full to you for your medical insurance scheme
which you have carried over from your previous employment.
            (7)    Bonus Shares and
Share Option
  At the discretion of the COMPANY, you will be offered bonus shares and/or
share option for your service and you are entitled to no less than 30 millions
shares of Network CN Inc. within the first two years of service.

 
 
 

--------------------------------------------------------------------------------

 
 
Employment Agreement for 
P.2

 
 

(8)   
Termination of  
Employment   
  Both parties has to provide a three months advance notice to the other party
for the termination of this employment agreement.             (9)  
Transferability   
For reasons of operations needs, reallocation of manpower, cross training, staff
development, conflicts or on medical grounds, the Management reserves the rights
to vary the nature of your duties according to your personal abilities to
perform multi-tasks, which may include your possible transfer to other
departments or secondment to other properties within our Group of Companies.
 
All benefits and entitlements due to such transfers will be adjusted
accordingly.
            (10)    Uniform    Smart office attire is required            
(11)     
Termination due to 
Misconduct,
Unpunctuality, or 
Breach of Contract 
  Your employment can be terminated at any time, without notice or payment in
lieu in the event of your serious misconduct, persistent unpunctuality, neglect
of duty or breach of any of the terms and conditions of your employment, or of
any rules and regulations governing your employment.             (12)    Rules &
Regulations    You are to comply with all rules and regulations governing your
employment made by the COMPANY from time to time. You will also observe the
House Rules made known to you from time to time by the COMPANY or your
Department Head.             (13)    Rules of Bribery       a)
At any time during this agreement, you must inform the COMPANY if you or your
immediate family have any financial interest in any business with which the
COMPANY has business dealings or which  competes with the COMPANY.  
        b)  Unless permission is given by the COMPANY in advance, you or your
immediate family must not accept any personal  loan from the COMPANY's
suppliers, clients or business associates.         c)  Prior permission granted
from the COMPANY must be received before taking up any outside work or in
exchange           d)  Other than the salary, rewards and benefits specified in
this agreement, you must seek permission from the               (14)   
Training     It is expected that you will take interest in your professional and
personal  growth through devoting reasonable personal time to taking part in
training and developmental activities arranged by the COMPANY.             (15) 
 
Mandatory Provident
Fund Scheme   
  This will be commended according to Hong Kong Special Administrative Region
Government regulations and requirements.             (16)    
Non-disclosure of  
Company'sProprietary  
Information                       
  The Company and its subsidiaries expect you to be discreet in all matters of
proprietary information. You shall not, whether during or after the subsistence
of this employment agreement, disclose to any third party any information or
material relating to the Company, its business and its customers coming to your
knowledge in the course of your work. Except in those circumstances where you
have obtained the written consent from the Company or its subsidiaries, the
Company will take disciplinary action including summary dismissal against you.

 
 
 

--------------------------------------------------------------------------------

 

Employment Agreement for 
P.3

 
 

(17)   
Restriction on 
Competition 
  On the expiration of the term of employment hereunder or in the event of the
employment hereunder being terminated sooner for whatever reason, except having
written approval from the Company, you shall within a period of two calendar
years thereafter refrain from taking up any new employment with an employer
which carries on business in the same field as that of the COMPANY and you shall
also within such period refrain from being otherwise directly or indirectly
involved whether as an employee or owner of the business or independent
consultant in a company or business entity which operates a business in
competition or potential competition with the COMPANY. This restriction also
applies to the period of your employment term.             (18)  
Confidentiality     You must agree with and undertake to the COMPANY that all
confidential and price sensitive information (including in particular but not
limited to any information relating to the COMPANY and its business projects and
plans) which you shall have acquired or become aware of in the course of your
employment by the COMPANY will be held in the strictest confidence and you shall
refrain from disclosing such information to any other party without the prior
written consent of the COMPANY whether during your employment by the COMPANY or
after the termination of such employment.

 
Should you wish to accept the appointment on the aforesaid terns, kindly confirm
your acceptance by signing the two (2) copies of this letter and returning them
to us. If unconfirmed by you, this offer of employment will automatically expire
in 48 hours.
 
 
Our very best wishes for every success in your new appointment with NCN Group
Management Limited. We indeed look forward to developing mutually beneficial
relations.
 
Yours sincerely,
For and on behalf of
NCN Group Management Limited
 
 

/s/ Godfrey Hui   July 15, 2009  
Authorized Director representing the
Board of Director
  Date  

 
 
I, Earnest, Chi Wah LEUNG fully understand all the details above and now confirm
my acceptance of the aforesaid employment terms. I shall take full
responsibility of my job and agree to be transferred within our Group of
Companies as the COMPANY deems appropriate.
 
 
/s/ Earnest Chi Wah LEUNG
  July 15, 2009  
Earnest Chi Wah LEUNG
Signature of Employee
  Date  

 
C.C.         ORIGINAL FOR EMPLOYEE
                COPY FOR PERSONAL FILE
 
 

--------------------------------------------------------------------------------









 


 


 








 
 
 
 


 








 


 



